Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 1 of
                                      10




                              EXHIBIT I
                 Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 2 of
                                                       10
DATE                PTO 30                     Exhibit C                       Exhibit B                                    Exhibit A
March 31, 2021                    •   Plaintiffs’ Identification of   •   Plaintiffs’ Identification   •   Plaintiffs’ Identification of Tranche 1
                                      Tranche 1 custodians –              of Tranche 1 custodians          custodians – Generic Manufacturer
                                      Generic Manufacturer                – Generic                        Defendants
                                      Defendants                          Manufacturer
                                                                          Defendants                   •   Brand     Defendants’      Completion     of
                                  •   Brand Defendants’                                                    Production of ALL outstanding late Tranche
                                      Completion of Production of     •   Brand Defendants’                1 Custodial Files which were due by 12/31/20
                                      ALL outstanding late Tranche        Completion of                    under PTO 47
                                      1 Custodial Files which were        Production of ALL
                                      due by 12/31/20 under PTO           outstanding late Tranche     •   Deadline for substantial completion of
                                      47                                  1 Custodial Files which          GSK draft & final CMC materials, source
                                                                          were due by 12/31/20             documents for adverse event reports,
                                                                          under PTO 47                     SERM materials, PSURs, PV agreements,
                                                                                                           FDA inspection documents, laboratory
                                                                                                           notebooks, documents related to 2019-2021
                                                                                                           testing; annual product reviews for
                                                                                                           ranitidine API & finished dose; stability
                                                                                                           testing reports & other quality review
                                                                                                           materials; manufacturing guides, test
                                                                                                           specifications, & test methodology guides;
                                                                                                           FDA Establishment Inspection Reports;
                                                                                                           Discontinuation notices; Supply chain
                                                                                                           maps/tracing         documents;       Risk
                                                                                                           management records; Materials regarding
                                                                                                           API 3rd party supplier; Temperature &
                                                                                                           storage policy; Average daily temperature
                                                                                                           data for US manufacturing site; Audit data
                                                                                                           regarding GSK distribution facilities;
                                                                                                           Distribution center documents; Sales &
                                                                                                           Marketing        documents,      including
                                                                                                           marketing strategy documents (e.g.,
                                                                                                           business plans, marketing plans, & brand
                                                                                                           plans); US Marketing materials; sales
                                                                                                           education & training materials; US media,
                                                                                                           press releases, public relations materials,
                                                                                                           data related to direct sales, chargebacks,
                                                                                                           rebates, & pricing from an outside vendor
                                                                                                           is ongoing, with rolling productions
                                                                                                           expected over the next month; &
                                                                                                           “miscellaneous hard copy documents” with
                                                                                                           full completion by May 14, 2022.
                 Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 3 of
                                                       10

                                                                                                     •   Deadline for completion of all BI outstanding
                                                                                                         noncustodial documents due under PTO 47,
                                                                                                         by 12/31/2020, with the exception of hard
                                                                                                         copy documents from BI Promeco facility in
                                                                                                         Mexico. This deadline includes, but is not
                                                                                                         limited to, productions from IDEA4CON,
                                                                                                         BIRDS, Form 483 and EIR inspection and
                                                                                                         investigation documents, CAPAS, Trackwise,
                                                                                                         PV documents, ANDA’s, clinical and
                                                                                                         preclinical studies, nonclinical studies and
                                                                                                         electronic manufacturing documents.

April 7, 2021                     Deadline to reach agreement         Deadline to reach agreement    Deadline to reach agreement between Plaintiffs
                                  between Plaintiffs and individual   between Plaintiffs and         and    individual      Generic    Manufacturer
                                  Generic Manufacturer                individual Generic             Defendants on list of Tranche 1 custodians. If
                                  Defendants on list of Tranche 1     Manufacturer Defendants        agreement not reached, PTO 32 dispute resolution
                                  custodians. If agreement not        on list of Tranche 1           hearing to be set for April 8-12.
                                  reached, PTO 32 dispute             custodians. If agreement not
                                  resolution hearing to be set for    reached, PTO 32 dispute
                                  April 8-12.                         resolution hearing to be set
                                                                      for April 8-12.
April 30, 2021                    Deadline for completion of          Deadline for completion of     Deadline for completion of Tranche 2 custodial
                                  Tranche 2 custodial file            Tranche 2 custodial file       file production – Pfizer and BI
                                  production – Brand                  production – Brand
                                  Manufacturer Defendants             Manufacturer Defendants
                     Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 4 of
                                                           10
May 14, 2021    Parties begin discussions    •   Parties begin discussions        •   Parties begin discussions   •   Parties begin discussions regarding process
                regarding process for            regarding process for                regarding process for           for selection of potential bellwether personal
                selection of potential           selection of potential               selection of potential          injury cases.
                bellwether personal injury
                                                 bellwether personal injury           bellwether personal
                cases.
                                                 cases.                               injury cases.               •   Deadline for completion of GSK production
                                                                                                                      of all science and study related noncustodial
                                             •   Deadline for completion of       •   Deadline for completion         documents, including but not limited to
                                                 all non-custodial production -       of all non-custodial            nonclinical, preclinical, clinical studies,
                                                 Brand Manufacturer                   production - Brand              outstanding laboratory notebooks, PIERS
                                                 Defendants                           Manufacturer                    database production, chromatograms,
                                                                                      Defendants                      manufacturing residual solvent and batch
                                                                                                                      level testing, and temperature data.
                                             •   Brand Manufacturer               •   Brand Manufacturer
                                                 Defendants shall certify a           Defendants shall certify
                                                 good-faith belief that all           a good-faith belief that
                                                 noncustodial ESI and                 all noncustodial ESI and
                                                 documents requested by the           documents requested by
                                                 Plaintiffs and/or ordered by         the Plaintiffs and/or
                                                 this Court to be produced            ordered by this Court to
                                                 have been produced                   be produced have been
                                                 consistent with their                produced consistent with
                                                 obligations under the Federal        their obligations under
                                                 Rules.                               the Federal Rules.
May 31, 2021                                 Deadline for completion of           Deadline for completion of      •   Deadline for completion of Tranche 1
                                             Tranche 1 custodial file             Tranche 1 custodial file            custodial file production – Generic
                                             production – Generic                 production – Generic                Manufacturer Defendants (this does not
                                             Manufacturer Defendants              Manufacturer Defendants             include those custodial files related to
                                                                                                                      witnesses designated for 30(b)(6) depositions
                                                                                                                      for which deadlines for production are
                                                                                                                      already set forth in prior PTOs 54 and 60.

                                                                                                                  •   Deadline for completion of Tranche 2
                                                                                                                      custodial file production – GSK and Sanofi
June 15, 2021                                Deadline for completion of all       Deadline for completion of
                                             non-custodial production Generic     all non-custodial production
                                             Manufacturer Defendants.             Generic Manufacturer
                                                                                  Defendants.
June 30, 2021                                                                                                     Completion of process and plan for selecting
                                                                                                                  potential bellwether personal injury cases and
                                                                                                                  core discovery with submission of either joint or
                                                                                                                  competing proposals to the Court.
                           Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 5 of
                                                                 10
July 20, 2021                                                         Completion of process and
                                                                      plan for selecting potential
                                                                      bellwether personal injury
                                                                      cases and core discovery
                                                                      with submission of either
                                                                      joint or competing proposals
                                                                      to the Court.
July 30, 2021                                                                                        Deadline for completion of all non-custodial
                                                                                                     production – all Defendants.


Upon entry of                                                         Selection of 1st grouping of   Selection of 1st grouping of Bellwether personal
Order setting forth                                                   Bellwether personal injury     injury pool cases with Bellwether Core
process for                                                           pool cases with Bellwether     Discovery to be concluded by December 31,
selection 1st Pool                                                    Core Discovery to be           2021.
Bellwether PI                                                         concluded by January 31,
cases and Core                                                        2022.
Discovery
August 16, 2021       Completion of process and
                      plan for selecting potential
                      bellwether personal injury
                      cases, to be refined and
                      amended for good cause as
                      appropriate until final
                      bellwether selection
                      following the Court’s
                      general causation Daubert
                      ruling.

September 1, 2021                                                                                    •   Deadline for completion of BI Promeco
                                                                                                         document production.
                                                                                                     •   Deadline for completion of Tranche 3
                                                                                                         custodial file production – Brand
                                                                                                         Defendants.
                                                                                                     •   Deadline for completion of Tranche 2
                                                                                                         custodial file production – Generic
                                                                                                         Defendants.
                         Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 6 of
                                                               10
December 20, 2021   •   Deadline for             •   Deadline for completion of all •      Deadline for completion      •   Deadline for completion of all fact discovery
                        completion of all fact       fact discovery of Defendants          of all fact discovery of         of Defendants and fact discovery related to
                        discovery of                 and fact discovery related to         Defendants and fact              class certification
                        Defendants and fact          class certification                   discovery related to
                        discovery related to                                               class certification          •   Plaintiffs’ class certification motions and
                        class certification      •   Plaintiffs’ class certification                                        expert reports
                    •   Plaintiffs’ class            motions and expert reports        •   Plaintiffs’ class
                        certification motions                                              certification motions and
                        and expert reports                                                 expert reports
                                                 •   Plaintiffs’ expert reports on
                                                     general causation and
                                                     provision of three (3) dates on •     Plaintiffs’ expert reports
                                                     which each expert is available        on general causation and
                                                     for deposition.                       provision of three (3)
                                                                                           dates on which each
                                                                                           expert is available for
                                                                                           deposition.
December 31, 2021                                                                                                       •   Completion of Bellwether Core Discovery;
                                                                                                                            Selection of Final Bellwether Trial Cases for
                                                                                                                            first grouping.

                                                                                                                        •   Defendants shall certify a good-faith belief
                                                                                                                            that all ESI and documents requested by the
                                                                                                                            Plaintiffs and/or ordered by this Court to be
                                                                                                                            produced have been produced consistent with
                                                                                                                            their obligations under the Federal Rules.




January 31, 2022                                                                       Completion of Bellwether
                                                                                       Core Discovery; Selection of
                                                                                       Final Bellwether Trial Cases
                                                                                       for first grouping.
                         Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 7 of
                                                               10
February 4, 2022    Completion of depositions   •   Completion of depositions of        •   Completion of                  Completion of depositions of Plaintiffs’ class
                    of Plaintiffs’ class            Plaintiffs’ class certification         depositions of Plaintiffs’     certification experts
                    certification experts           experts                                 class certification
                                                                                            experts
                                                •   Defendants’ expert reports on
                                                    general causation and           •       Defendants’ expert
                                                    provision of three (3) dates on         reports on general
                                                    which each expert is available          causation and provision
                                                    for deposition.                         of three (3) dates on
                                                                                            which each expert is
                                                                                            available for deposition.
February 18, 2022                                                                                                          Completion of discovery for Final Bellwether
                                                                                                                           Trial Cases (grouping 1)

February 25, 2022                               Plaintiffs’ rebuttal reports, if any,   Plaintiffs’ rebuttal reports, if
                                                on general causation.                   any, on general causation.

March 11, 2022                                                                                                             Plaintiffs’ Disclosure of General and Case
                                                                                                                           Specific Expert Reports for Bellwether Trial
                                                                                                                           Cases and two (2) available dates for deposition
                                                                                                                           of each expert.

March 21, 2022      •   Defendants’             •   Defendants’ Oppositions to          •   Defendants’ Oppositions        •   Defendants’ Oppositions to Plaintiffs’ class
                        Oppositions to              Plaintiffs’ class certification         to Plaintiffs’ class               certification motions and expert reports
                        Plaintiffs’ class           motions and expert reports              certification motions and      •   Defendants’ Daubert motions directed to
                        certification motions   •   Defendants’ Daubert motions             expert reports                     Plaintiffs’ class certification experts
                        and expert reports          directed to Plaintiffs’ class       •   Defendants’ Daubert
                    •   Defendants’ Daubert         certification experts                   motions directed to
                        motions directed to                                                 Plaintiffs’ class
                        Plaintiffs’ class                                                   certificatio
                        certification experts                                           •   n experts

March 25, 2022
                                                                                        Completion of discovery for
                                                                                        Final Bellwether Trial Cases
                                                                                        (grouping 1)

April 18, 2022                                                                                                             Defendants’ Disclosure of General and Case
                                                                                                                           Specific Expert Reports for Bellwether Trial
                                                                                                                           Cases and two (2) available dates for deposition
                                                                                                                           of each expert.
                      Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 8 of
                                                            10
April 21, 2022   Completion of depositions   •   Completion of depositions of   •   Completion of              Completion of depositions of Defendants’ class
                 of Defendants’ class            Defendants’ class                  depositions of             certification experts.
                 certification experts.          certification experts.             Defendants’ class
                                             •   Completion of expert               certification experts.
                                                 depositions on General         •   Completion of expert
                                                 Causation                          depositions on General
                                                                                    Causation

April 28, 2022
                                             Daubert motions on general         Daubert motions on general
                                             causation                          causation

April 29, 2022
                                                                                Plaintiffs’ Disclosure of
                                                                                Case Specific Expert
                                                                                Reports for Bellwether Trial
                                                                                Cases and two (2) available
                                                                                dates for deposition of each
                                                                                expert.
May 6, 2022
                                                                                                               Plaintiffs’ General and Case Specific Rebuttal
                                                                                                               Reports for Bellwether Trial Cases


May 27, 2022
                                                                                Defendants’ Disclosure of      Completion of expert depositions
                                                                                Case Specific Expert
                                                                                Reports for Bellwether Trial
                                                                                Cases and two (2) available
                                                                                dates for deposition of each
                                                                                expert.
                     Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 9 of
                                                           10
June 4, 2022    •   Plaintiffs’ replies in      •   Plaintiffs’ replies in support    •   Plaintiffs’ replies in        •   Plaintiffs’ replies in support of class
                    support of class                of class certification motions        support of class                  certification motions and rebuttal expert
                    certification motions           and rebuttal expert reports, if       certification motions and         reports, if any, on class certification.
                    and rebuttal expert             any, on class certification.          rebuttal expert reports, if   •   Plaintiffs’ Daubert motions directed to
                    reports, if any, on class   •   Plaintiffs’ Oppositions to            any, on class                     Defendants’ class certification experts.
                    certification.                  Defendants’ Daubert motions           certification.
                •   Plaintiffs’ Oppositions         directed to Plaintiffs’ class     •   Plaintiffs’ Oppositions
                    to Defendants’ Daubert          certification experts.                to Defendants’ Daubert
                    motions directed to         •   Plaintiffs’ Daubert motions           motions directed to
                    Plaintiffs’ class               directed to Defendants’ class         Plaintiffs’ class
                    certification experts.          certification experts.                certification experts.
                •   Plaintiffs’ Daubert                                               •   Plaintiffs’ Daubert
                    motions directed to                                                   motions directed to
                    Defendants’ class                                                     Defendants’ class
                    certification experts.                                                certification experts.

June 8, 2022                                                                                                            Daubert Motions related to General and Case
                                                                                                                        Specific Expert Reports for Bellwether Trial
                                                                                                                        Cases.
June 20, 2022                                                                         Plaintiffs’ Case Specific
                                                                                      Rebuttal Reports for
                                                                                      Bellwether Trial Cases

June 30, 2022                                   Oppositions to Daubert Motions        Oppositions to Daubert
                                                on general causation                  Motions on general
                                                                                      causation

July 5, 2022    •   Defendants’                 •   Defendants’ Oppositions to     •      Defendants’ Oppositions       •   Defendants’ Oppositions to Plaintiffs’
                    Oppositions to                  Plaintiffs’ Daubert motions           to Plaintiffs’ Daubert            Daubert motions directed to Defendants’
                    Plaintiffs’ Daubert             directed to Defendants’ class         motions directed to               class certification experts.
                    motions directed to             certification experts.                Defendants’ class             •   Defendants’ replies in support of Daubert
                    Defendants’ class           •   Defendants’ replies in support        certification experts.            motions directed to Plaintiffs’ class
                    certification experts.          of Daubert motions directed    •      Defendants’ replies in            certification experts.
                •   Defendants’ replies in          to Plaintiffs’ class                  support of Daubert
                    support of Daubert              certification experts.                motions directed to
                    motions directed to                                                   Plaintiffs’ class
                    Plaintiffs’ class                                                     certification experts.
                    certification experts.

July 11, 2022                                                                                                           Oppositions to Daubert Motions related to
                                                                                                                        General and Case Specific Expert Reports for
                                                                                                                        Bellwether Trial Cases.
                        Case 9:20-md-02924-RLR Document 3062-9 Entered on FLSD Docket 03/17/2021 Page 10 of
                                                               10
July 25, 2022                                                                          Daubert Motions related to
                                                                                       Case Specific Expert
                                                                                       Reports for Bellwether Trial
                                                                                       Cases
July 29, 2022                                                                                                           Replies in support of Daubert Motions related to
                                                                                                                        General and Case Specific Expert Reports for
                                                                                                                        Bellwether Trial Cases.
July 30, 2022                                      Replies in support of Daubert       Replies in support of
                                                   Motions on general causation        Daubert Motions on general
                                                                                       causation
August 3, 2022      Plaintiffs’ replies in         Plaintiffs’ replies in support of   Plaintiffs’ replies in support   Plaintiffs’ replies in support of Daubert motions
                    support of Daubert motions     Daubert motions directed to         of Daubert motions directed      directed to Defendants’ class certification
                    directed to Defendants’        Defendants’ class certification     to Defendants’ class             experts.
                    class certification experts.   experts.                            certification experts.

14 days after       The Parties will submit        The Parties will submit final       The Parties will submit final
General Causation   final Bellwether Selection     Bellwether Selection Plan to the    Bellwether Selection Plan to
Daubert ruling      Plan to the Court.             Court.                              the Court.

August 26, 2022                                                                        Oppositions to Daubert
                                                                                       Motions related to Case
                                                                                       Specific Expert Reports for
                                                                                       Bellwether Trial Cases

September 16,                                                                          Replies in support of
2022                                                                                   Daubert Motions on Case
                                                                                       Specific Expert Reports for
                                                                                       Bellwether Trial Cases

September 30,                                                                                                           Dispositive Motions related to Bellwether
2022                                                                                                                    Trial Selections

October/November                                                                                                        First Trial(s)
2022
November 18, 2022                                                                      Dispositive Motions related
                                                                                       to Bellwether Trial
                                                                                       Selections

February/March                                                                         First Trial(s)
2023
